          Case 4:20-cv-01494-HSG Document 36 Filed 05/20/20 Page 1 of 1




 1
                             UNITED STATES DISTRICT COURT
 2                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
 3
 4
 5    STATE OF CALIFORNIA, et al.,
                                                                       No. 4:20-cv-01563-HSG
 6                       Plaintiffs,                                   No. 4:20-cv-01494-HSG
 7           v.
 8    DONALD J. TRUMP, et al.,                                         [PROPOSED] ORDER
                                                                       VACATING CASE
 9                       Defendants.                                   MANAGEMENT CONFERENCE
10
11
12    SIERRA CLUB, et al.,
13                       Plaintiffs,
14           v.
15
      DONALD J. TRUMP, et al.,
16
                         Defendants.
17
18
19          Upon consideration of the parties’ stipulation submitted on May 19, 2020, and for good
20   cause shown, the Court hereby orders that the case management conference scheduled for May
21   26, 2020, is vacated and removed from the Court’s calendar.
22
23    IT IS SO ORDERED
24
25          5/20/2020
     DATED: May  ___, 2020
                                                       HAYWOOD S. GILLIAM, JR.
26                                                     United States District Judge
27
28
                   State of California, et al. v. Donald J. Trump, et al., 4:20-cv-01563-HSG – Order
                      Sierra Club et. al. v. Donald J. Trump, et al., 4:20-cv-01494-HSG – Order
                                                             1
